Title: From George Washington to Henry Knox, 25 June 1794
From: Washington, George
To: Knox, Henry


               (Private)
               Dear SirMount Vernon 25th June 1794.
               Your letter of the 18th instt came to me by the Post wch arrived in Alexandria on Monday evening.  It is not more unusual
                  
                  than it is difficult to account for the motives wch induce Gov. M——’s either to antedate or to detain after they are written the letters which I receive from him.  That there is design in it, admits of little doubt in my mind.
               The publication respecting Genl Wayne, which you will find in the enclosed Paper taken from the Martinsburgh gazette is very unpleasant; it is said to be the production of one Glen, or Lynn a resigned Officer; but which, or whether either, of these is the name Doctr Craik who gave it to me, was not sure.  I am at a loss to decide what notice ought to be taken of such a publication—something however, on public & private acct seems to require that he should not be left ignorant of the accusations charged—You will consider the case well and act accordingly.
               Going from the Federal City (on Sunday morning) to view the Locks, & Canal at the little Falls of Potomac my horse, whose feet had got very tender from the journey blundered & continued blundering until by violent exertions on my part to save him & myself from falling among the Rocks, I got such a wrench in my back as to prevent m<e> from mounting a horse without pain, of course it has deprived me, in a great degree, of the accomplishment of the purpos. of my visit to this place—Whether it will retard my return a few days longer than I had allotted is more than I am able, at this moment, to decide; it shall not if I can avoid it without injuring myself. I am—Your Affecte
               
                  Go: Washington
               
            